Order entered January 23, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01092-CV

                      A&F ELEVATOR COMPANY, INC., Appellant

                                               V.

     MELANIE DENISE SIPHO, WILLIAM LESLIE TAYLOR AND STATE FARM
          MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellees

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-07160-E

                                           ORDER
       By order entered December 15, 2016, we granted Lloyd Ward’s motion to withdraw as

counsel for appellant, directed appellant to notify us of the name and contact information of new

counsel, and suspended the deadline for filing appellant’s brief pending appellant’s retainer of

new counsel. On January 13, 2017. Megan Roper of the Law Firm of Roper & Mehler filed an

appearance as attorney of record for appellant. Accordingly, we reinstate the briefing deadline

and ORDER the brief be filed no later than February 23, 2017.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE